Hart, J. (after stating the facts). The court was right in sustaining the attachment. The evidence in behalf of the plaintiff showed that at the time the attachment was issued the defendants owed the plaintiff about $6,500, and that they -were about to remove all of their property out of the State. They had already loaded their household goods on the cars, preparatory to carrying them out of the State, and were also preparing to take their mules, farming implements, and other property from the State of Arkansas to the State of Mississippi. The ground of attachment is that the defendants are about to remove.their property out of this State,, with the intent of hindering or delaying the plaintiff in the collection of its debt. Crawford & Moses’ Digest, § 549. But it is contended by counsel for the interveners that the defendants had executed a mortgage to them on the same property, prior to the issuance of the attachment in this case, to secure an indebtedness of $6,000, and that therefore they are entitled to the property. The burden was upon the interveners to establish this fact, and they did not do so. If the certified copy of their mortgage should be considered in evidence, it would not establish the fact that it was given to secure a dona fide indebtedness, and that no part thereof had been paid. The defendants and interveners having failed to offer any. evidence tending to show that there was a valid and subsisting debt due from the defendants to the interveners under said mortgage, the court properly found against the interveners. The court also properly excluded what purported to be an adjudication of the defendants as bankrupts. This paper showed that the defendants were adjudicated to be bankrupts on the 9th day of December, 1921, in the Federal bankruptcy court at Tupelo, Miss. The attachment in this case was issued on the 2d day of February, 1921, and was levied upon the property in controversy on the 4th day of February, 1921. This was more than four months before the bankruptcy proceedings were instituted, and it is well settled that a discharge in bank ruptcy does not affect attachment liens obtained four months before the petition in bankruptcy is filed. Booker v. Blythe, 90 Ark. 165; Longley v. McCann, 90 Ark. 252; Gray v. Bank of Hartford, 137 Ark. 232, and Garrett v. Big Bend Plantation Co., 150 Ark. 180. It is also insisted that, because the notes were not due at the time the action -was commenced, the court erred in rendering a personal judgment against the defendants. This was a suit by attachment, and our statute provides that a creditor may have an attachment against the property of his debtor before his claim is due, where the debtor is about to remove his property or a material part thereof out of the State, with the intent or to the effect of hindering or delaying his creditor in the collection of his debt. Crawford & Moses’ Digest, § 549. The ground for attachment existed before the plaintiff’s claim became due, and the action of the defendants in attempting to remove their property out of the State made it necessary for the plaintiff to sue out the attachment. The notes sued on became due before the action was heard and determined in the court below. All of the parties were before the court by their attorneys, and it was unnecessary to cause a new summons to be issued after the notes became due. It follows that the judgment will be affirmed.